IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-40740
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

DAVID CHARLES JENKINS,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:01-CR-30-2
                       --------------------
                         October 31, 2002

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David Charles Jenkins entered a conditional guilty plea to

conspiracy to possess with intent to distribute more than 50

grams of cocaine base and marijuana.     Jenkins appeals the

district court’s denial of his motion to suppress the evidence

seized following a traffic stop and detention.      The initial stop

for driving left of the center line was a valid traffic stop

under Louisiana law.     See LA. REV. STAT. ANN. 32:71 (West 2002);

United States v. Shabazz, 993 F.2d 431, 434 (5th Cir. 1993).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40740
                                -2-

Based on Officer James Dyess’ knowledge of Jenkins from prior

narcotics investigations and Officer Byron Juneau’s information

concerning Jenkins from a confidential informant, the officers

had sufficient reasonable suspicion that Jenkins was involved in

drug-trafficking activity to justify extending the detention of

Jenkins and the other occupants of the vehicle.    See United

States v. Jones, 234 F.3d 234, 241 (5th Cir. 2000).   After

questioning Jenkins and Shamika Vaughns, the officers determined

that Jenkins was not an authorized driver of the rental vehicle

and that Vaughns was the authorized driver; they obtained oral

and written permission of Vaughns to search the vehicle.   Because

Jenkins was not the owner, the renter, or an authorized driver of

the rental vehicle, he did not have standing to challenge the

search of the vehicle.    See United States v. Riazco, 91 F.3d 752,

754-55 (5th Cir. 1996).   Therefore, Jenkins has not shown that

the district court erred in denying his motion to suppress the

evidence.

     AFFIRMED.